--------------------------------------------------------------------------------

Exhibit 10.40
STANDARD FORM COMMERCE LEASE



1.
PARTIES
 (fill in)
LESSOR, which expression shall include            its     heirs, successors, and
assigns where the context so admits, does hereby lease to NEEDLETECH PRODUCTS,
INC., a Massachusetts corporation with a regular place of business at 81 West
Street, Attleboro, MA 02703
     
2.
PREMISES (fill in and include, if ap-plicable,
suite number, floor
LESSEE, which expression shall include its successors, executors,
administrators, and assigns where the context so admits, and the LESSEE hereby
leases the following described premises;
  number and square feet
45 John Williams St., Attleboro, MA 02703
         
11,325 SQUARE FOOT, SINGLE STORY, CONCRETE BLOCK MANUFACTURING BUILDING WITH
MEZZANINE, FULLY AIR-CONDITIONED ON A 24,000 SQUARE FOOT LOT THE DEED TO WHICH
MAY BE FOUND AT BOOK 138989, PAGE 22 IN THE BRISTOL COUNTY N.D. REGISTRY OF
DEEDS
         
together with the right to use in common, with others entitled thereto, the
hallways, stairways, and elevators, necessary for access to said leased premises
and lavatories nearest thereto.
     
3.
TERM
(fill in)
The term of this lease shall be for         FIVE YEARS Commencing
on         APRIL, 2006         and ending on      MAY, 2011
     
4.
RENT
(fill in)
The LESSEE shall pay to the LESSOR fixed rent at the rate of $66,000.00 per
year, payable in advance in monthly installments of $5,500.00, subject to
proration in the case of any partial calendar month.  All rent shall be payable
without offset or deduction.
     
5.
SECURITY
DEPOSIT
(fill in)
Upon the execution of this lease, the LESSEE shall pay to the LESSOR the amount
of DNA dollars, which shall be held as a security for the LESSEE’s performance
as herein provided and refunded to the LESSEE at the end of this lease, without
interest, subject to the LESSEE’s satisfactory compliance with the conditions
hereof.
     
6.
RENT
ADJUSTMENT
N/A
         
A.
TAX
ESCALATION
(fill in or delete)
N/A
         
B.
OPERATING
COST
ESCALATION
(fill in or delete)
N/A
         
C.
CONSUMER
PRCE
ESCALATION
(fill in or delete)
(1) LESSEE agrees that in the event the “Consumer Price Index for Urban Wage
Earners and Clerical Workers, U.S. City Average, All Items (1982-84=100)”
(hereinafter referred to as the “Price Index”) published by the Bureau of Labor
Statistics of the United States Department of Labor, or any comparable successor
or substitute index designated by the LESSOR, appropriately adjusted, reflects
an increase in the cost of living over and above the cost of living as reflected
by the Price Index for the month of MAY, 2007 (hereinafter called the “Base
Price Index”), the fixed rent shall be adjusted in accordance with sub-paragraph
(2) of this Article.
       
7.
UTILITIES
The LESSEE shall pay, as they become due, all bills for electricity and other
utilities (whether they are used for furnishing heat or other purposes) that are
furnished to the leased premises and presently separately metered, and all bills
for fuel furnished to a separate tank servicing the leased premises
exclusively.  The LESSOR agrees to provide all other utility service and to
furnish reasonably hot and cold water and reasonable heat and air conditioning*
(except to the extent that the same are furnished through separately metered
utilities or separate fuel tanks as set forth above) to the leased premises, the
hallways, stairways, elevators, and lavatories during normal business hours on
regular business days of the heating and air conditioning* seasons of each year,
to furnish elevator service and to light passageways and stairways during
business hours, and to furnish such cleaning service as is customary in similar
buildings in said city or town, all subject to interruption due* to any
accident, to the making of repairs, alterations, or improvements, to labor
difficulties, to trouble in obtaining fuel, electricity, service, or supplies
from the source from which they are usually obtained for said building, or to
any cause beyond the LESSOR’s control.
*delete “air conditioning”
if not applicable

 

--------------------------------------------------------------------------------


 

   
LESSOR shall have no obligation to provide utilities or equipment other than the
utilities and equipment with the premises as of the commencement date of this
lease.  In the event LESSEE requires additional utilities or equipment, the
installation and maintenance thereof shall be in LESSEE’s sole obligation,
provided that such installation shall be subject to the written consent of the
LESSOR.
     
8.
USE OF LEASED
PREMISES
(fill in)
The LESSEE shall use the leased premises only for the purpose of MANUFACTURING
NEEDLES AND RELATED PRODUCTS.
     
9.
COMPLIANCE
WITH LAWS
The LESSEE acknowledges that no trade or occupation shall be conducted in the
leased premises or use made thereof which will be unlawful, improper, noisy or
offensive, or contrary to any law or any municipal by-law or ordinance in force
in the city or town in which the premises are situated.  Without limiting the
generality of the foregoing (a) the LESSEE shall not bring or permit to be
brought or kept in or on the leased premises or elsewhere on the LESSOR’s
property any hazardous, toxic, inflammable, combustible or explosive fluid,
material, chemical or substance, including without limitation any item defined
as hazardous pursuant to Chapter 21E of the Massachusetts General Laws; and (b)
the LESSEE shall be responsible for compliance with requirements imposed by the
Americans with Disabilities Act relative to the layout of the leased premises
and any work performed by the LESSEE therein.
     
10.
FIRE INSURANCE
The LESSEE shall not permit any use of the leased premises which will make
voidable any insurance on the property o which the leased premises are a part,
or on the contents of said property or which shall be contrary to any law of
regulation from time to time established by the New England Fire Insurance
Rating Association, or any similar body succeeding to its powers.  The LESSEE
shall on demand reimburse the LESSOR, and all other tenants, all extra insurance
premiums caused by the LESSEE’s use of the premises.
     
11.
MAINTENANCE
The LESSEE agrees to maintain the leased premises in good condition, damage by
fire and other casualty only excepted, and whenever necessary, to replace plate
glass and other glass therein, acknowledging that the leased premise are now in
good order and the glass whole.  The LESSEE shall not permit the leased premises
to be overloaded, damaged, stripped, or defaced, nor suffer any waste.  LESSEE
shall obtain written consent of LESSOR before erecting any sign on the premises.
 
A.
LESSEE’S
     
OBLIGATIONS
           
B.
LESSOR’S
The LESSOR, agrees to maintain the structure of the building of which the leased
premises are a part in the
   
OBLIGATIONS
condition as it is at the commencement of the term or as it may be put in during
the term of this lease, reasonable wear and tear, damage by fire and
other  casualty only excepted, unless such maintenance is required because of
the LESSEE or those of whose conduct the LESSEE is legally reasonable.
       
12.
ALTERATIONS -
ADDITIONS
The LESSEE shall not make structural alterations or additions to the leased
premises, but may make non-
structural alterations provided the LESSOR consents thereto in writing, which
consent shall not be unreasonably withheld or delayed.  All such allowed
alterations shall be at LESSEE’s expense and shall be in quality at least equal
to the present construction.  LESSEE shall not permit any mechanics’ liens, or
similar liens, to remain upon the leased premises for labor and materials
furnished to LESSEE or claimed to have been furnished to LESSEE in connection
with work of any character performed or claimed to have been performed at the
direction of LESSEE and shall cause any such lien to be released of record
forthwith without cost to LESSOR.
             
Any alternations or improvements made by the LESSEE shall become the property of
the LESSOR at the termination of occupancy as provided herein.
       
13.
ASSIGNMENT -
SUBLEASING
The LESSEE shall not assign or sublet the whole or any part of the leased
premises without LESSOR’s prior
written consent.  Notwithstanding such consent, LESSEE shall remain liable to
LESSOR for the payment of all rent and for the full performance of the covenants
and conditions of this lease.
       
14.
SUBORDINATION
This lease shall be subject and subordinate to any and all mortgages, deeds of
trust and other instruments in the nature of a mortgage, now or at any time
hereafter, a lien or liens on the property of which the leased premises are a
part and the LESSEE shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
lease to said mortgages, deeds of trust or other such instruments in the nature
of a mortgage, deeds of trust or other such instruments in the nature of a
mortgage.

 

--------------------------------------------------------------------------------


 
15.
LESSOR’S
ACCESS
The LESSOR or agents of the LESSOR may, at reasonable times, enter to view the
leased premises and may remove placards and signs not approved and affixed as
herein provided, and make repairs and alterations as LESSOR should elect to do
and may show the leased premises to others, and at any time within three (3)
months before the expiration of the term, may affix to any suitable part of the
leased premises a notice for letting or selling the leased premises or property
of which the leased premises are a part and keep the same so affixed without
hindrance or molestation.
       
16.
INDEMNIFICATION
AND LIABILITY
(fill in)
The LESSEE shall save the LESSOR harmless from all loss and damage occasioned by
anything occurring
on the leased premises unless caused by the negligence or misconduct of the
LESSOR, and from all loss
damage wherever occurring occasioned by any omission, fault, neglect or other
misconduct of the LESSEE.  The removal of snow and ice from the sidewalks
bordering upon the leased premises shall be LESSEE’S responsibility.
       
17.
LESSEE’S
LIABILITY
INSURANCE
(fill in)
The LESSEE shall maintain with respect to the leased premises and the property
of which the leased premises are part comprehensive public liability insurance
in the amount of $1,000,000.00 with property damage insurance in limits of
$500,000.00 in responsible companies qualified to do business in Massachusetts
and in good standing therein insuring the LESSOR as well as LESSEE against
inquiry to persons or damage to property as provided.  The LESSEE shall deposit
with the LESSOR certificates for such insurance at or prior to the commencement
of the term, and thereafter within thirty (30) days prior to the expiration of
any such policies.  All such insurance certificates shall provide that such
policies shall not be cancelled without at least ten (10) days prior written
notice to each assured named therein.
       
18.
FIRE
CASUALTY -
EMINENT
DOMAIN
Should a substantial portion of the leased premises, or of the property of which
they are a part, be substantially damaged by fire or other casualty, or be taken
by eminent domain, the LESSOR may elect to terminate this lease.  When such
fire, casualty, or taking renders the leased premises substantially unsuitable
for their intended use, a just and proportionate abatement of rent shall be
made, and the LESSEE may elect to terminate this lease if:
     
(a)
The LESSOR fails to give written notice within thirty (30) days of intention to
restore leased premises, or
     
(b)
The LESSOR fails to restore the leased premises to a condition substantially
suitable for their intended use with ninety (90) day of said fire, casualty or
taking.
     
The LESSOR reserves and the LESSEE grants to the LESSOR, all rights which the
LESSEE may have for damages or injury to the leased premises for any taking by
eminent domain, except for damage to the LESSEE’s fixtures, property, or
equipment.
         
19.
DEFAULT
In the event that:
 
AND BANKTUPTCY
(fill in)
(a)
The LESSEE shall default in the payment of any installment of rent or other sum
herein specified and such default shall continue for ten (10) days after written
notice thereof; or
               
(b)
The LESSEE shall default in the observance or performance of any other of the
LESSEE’s Covenants, agreements, or obligations hereunder and such default shall
not be corrected within thirty (30) days after written notice thereof; or
               
(c)
The LEESEE shall be declared bankrupt or insolvent according to law, or, if any
assignment shall be made of LESSEE’s property for the benefit of creditors,
               
then the LESSOR shall have the right thereafter, while such default continues,
to re-enter and take complete possession of the leased premises, to declare the
term of this lease ended, and remove the LESSEE’s effects, without prejudice to
any remedies which might be otherwise used for arrears of rent or other
default.  The LESSEE shall indemnify the LESSOR against all loss of rent and
other payments which the LESSOR may incur by reason of such termination during
the residue of the term.  If the LESSEE shall default, after reasonably notice
thereof, in the observance or performance of any conditions or covenants on
LESSEE’s part to be observed or performed under or by virtue of any of the
provisions in any article of his lease, the LESSOR, without being under any
obligation to do so and without thereby waiving such default, may remedy
               
such default for the account and at the expense of the LESSEE.  If the LESSOR
makes any expenditures or incurs any obligations for the payment of money in
connection therewith, including but not limited to, reasonable attorney’s fees
in instituting, prosecuting or defending any action or proceeding, such sums
paid or obligations insured, with interest at the rate of 18 percent per annum
and costs, shall be paid to the LESSOR by the LESSEE as additional rent.

 

--------------------------------------------------------------------------------


 
20.
NOTICE (fill in)
Any  notice from the LESSOR to the LESSEE relating to the leased premises or to
the occupancy thereof, shall be deemed duly served, if left at the leased
premises addressed to the LESSEE, or if mailed to the leased premises,
registered or certified mail, return receipt requested, postage prepaid,
addressed to the LESSEE.  Any notice from the LESSEE to the LESSOR relating to
the leased premises or to the occupancy thereof, shall be deemed duly served, if
mailed to the LESSOR by registered or certified mail, return receipt requested,
postage prepaid, addressed to the LESSOR at such address as the LESSOR may from
time to time advise in writing.  All rent notices shall be paid and sent to the
LESSOR at:
         
85 West Street, Attleboro, MA 02703
         
21.
SURRENDER
The LESSEE shall at the expiration or other termination of this lease remove all
LESSEE’s goods and
effects from the leased premises, (including, without hereby limiting the
generality of the foregoing, all signs and lettering affixed or painted by the
LESSEE, either inside or outside the leased premises).  LESSEE shall deliver to
the LESSOR the leased premises and all keys, locks thereto, and other fixtures
connected therewith and all alternations and additions made to or upon the
leased premises, in good condition, damage by fire or other casualty only
excepted.  In the event of the LESSEE’s failure to remove any of LESSEE’s
property from the premises, LESSOR is hereby authorized, without liability to
LESSEE for loss or damage thereto, and at the sole risk of LESSEE, to remove and
store any of the property at LESSEE’s expense, or to retain same under LESSOR’s
control or to sell at public or private sale, without notice any or all of the
property not so removed and to apply the net proceeds of such sale to the
payment of any sum due hereunder, or to destroy such property.
         
22.
BROKERAGE
(fill in or delete)
N/A
         
23.
CONDITION OF
PREMISES
Except as may be otherwise expressly set forth herein, the LESSEE shall accept
the leased premises “as is” in their condition as of the commencement of the
term of this lease, and the LESSOR shall be obligated to perform no work
whatsoever in order to prepare the leased premises for occupancy by the LESSEE.
       
24.
FORCE
MAJEURE
In the event that the LESSOR is prevented or delayed from making any repairs or
performing any other covenant hereunder by reason of any cause reasonably beyond
the control the LESSOR, the LESSOR shall not be liable to the LESSEE therefor
nor, except as expressly otherwise provided in case of casualty or taking, shall
the LESSEE be entitled to any abatement or reduction of rent by reason thereof,
nor shall the same give rise to a claim by the LESSEE that such failure
constitutes actual or constructive eviction from the leased premises or any part
thereof.
       
25.
LATE
CHARGE
If rent or any other sum payable hereunder remains outstanding for a period of
ten (10) days, the LESSEE
shall pay to the LESSOR a late charge equal to one and one-half percent (1.5%)
of the amount due for each month or portion thereof during which he arrearage
continues.
       
26.
LIABILITY
OF
OWNER
No owner of the property of which the leased premises are a part shall be liable
hereunder except or
breaches of the LESSOR’s obligations occurring during the period of such
ownership.  The obligations of the
 LESSOR shall be binding upon the LESSOR’s interest in said property, but not
upon other assets of the LESSOR, and no individual partner, agent, trustee,
stockholder, officer, director, employee or beneficiary of the LESSOR shall be
personally liable for performance of the LESSOR’s obligations hereunder.
       
27.
OTHER PROVISIONS
It is also understood and agreed that
             
The rent is triple net, so that in addition to the stated rent, the LESSEE shall
be responsible for all taxes, insurance, utilities, and maintenance cost
whatsoever as they come due.




--------------------------------------------------------------------------------


 
IN WITNESS HEREOF, the said parties hereunto set their hands and seals this19th
day of April, 2006.


/s/ Ronald Routhier, President
/s/ Ronald Routhier, Member
LESSEE
LESSOR
   
/s/ C. Russell Small, V.P.
/s/ C. Russell Small, Member
LESSEE
LESSOR

 

--------------------------------------------------------------------------------




5-22-08


AMENDMENT TO STANDARD FORM LEASE AGREEMENT




PARTIES
Lessor
Needletech Products, Inc.
Lessee
Chartier-Tate LLC



PREMISES
45 John Williams Street, Attleboro, MA 02703


TERM
Commencing on April 2006 and ending on May 2011, rent payable in monthly
installments of $5,500.




WHEREAS, Chartier-Tate LLC received the amount of $5,190 in security deposits
during the closing process for the above referenced property.


WHEREAS, Chartier-Tate LLC acknowledges that this security deposit belongs to
Needletech.


NOW THEREFORE, Section 5, “Security Deposit” of the Lease Agreement is amended
to read that a deposit in the amount of $5,190 was received and the current DNA
no longer applies.




By:
/s/ Ronald G. Routhier  5-22-08
   
  Ronald G. Routhier, Member Chartier-Tate

 